DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims

Claims 1 and 11-18 are pending. Claims 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Any rejection or objection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claims 1, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bilkova et al (Curr. Pharm. Design, 2011) in view of Prestwich et al (US 5,874,417).
Bilkova reviews the state of the art with respect to the design and synthesis of prednisolone (PD) and methylprednisolone (MPD) conjugates. See abstract. These two drugs are nearly identical structurally and both exhibit high anti-inflammatory potential and useful in the treatment of a number of inflammatory and autoimmune conditions. See section 1 and Scheme 1. 
Section 3 of the reference discusses various polymeric conjugates. Several of the conjugates comprise PD or MPD with a succinate linker, which may further comprise and additional linker entity. See Schemes 14-16 and 21. The reference further suggests the preparation of polymeric conjugates for intravenous administration. See Sections 3.1 and 3.2. 
The reference further teaches an HA conjugate of MPD. See Scheme 17. The molecular weight of the HA used in the conjugate is 500-750 kDa. See Section 3.3. 
Polymeric conjugation can ameliorate undesirable properties and side-effects and allow for better targeting of the drugs. See section 4. 
The reference does not exemplify PD-succinate conjugated to HA via an adipic dihydrazide linker. 
Prestwich teaches a conjugate of HA and a drug, wherein the drug is linked to HA by a hydrazido linker. See col 5-6, col 10 and col 13. The reference teaches conjugates of anti-inflammatory drugs, such as hydrocortisone and exemplifies the preparation of an HA-hydrocortisone succinate conjugate. The reactive HA species is prepared by the reaction with adipic dihydrazide (ADH), and this is reacted with a reactive carboxylic acid site of hydrocortisone hemisuccinate. See col 14, lines 38-45 and Example 3. The reference further teaches the preparation of pharmaceutical compositions comprising conventional excipients for topical and parenteral administration. See col 15.   
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare a conjugate comprising PD-succinate covalently attached to HA via an adipic dihydrazide linker with a reasonable expectation of success. Bilkova had established to utility of conjugating MPD or its functional equivalent, PD, to a polymer. The reference had exemplified MPD conjugated to HA. It would have been obvious to modify this compound by preparing a PD-HA conjugate. In the absence of unexpected results, it would be further obvious to use any known linker, such as succinate-dihydrazido, for the preparation of the conjugate.  
It is further noted that the intended uses “for intravenous injection” and “for treatment” is given patentable weight only to the extent that the product must be suitable for the purpose. Claims 1 and 11-13 require only the compound, per se. Regarding the route of administration, the art encompasses routes wherein a suitable formulation would also be suitable for intravenous administration. Prestwich suggests a sterile, aqueous composition, and it is known in the art to administer polymeric conjugates intravenously.   
Applicant’s arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
Applicant does not address the art at all and relies only on the purported unexpected results. These data are not persuasive. Again, Declarant has not explained why this in vitro NO inhibition assay is probative of results that are unexpected and significant. It is known from the art that the reason for preparing conjugates is to allow for greater circulation time in vivo and reduce systemic side effects. The agent is eventually cleaved from the polymer and taken up by the tissue, so it remains unclear as to why the differences demonstrated in these in vitro assays establish that the results are of both statistical and practical significance. 
Furthermore, Bilkova expressly teaches the preparation of polymeric conjugates prednisolone and derivatives and benefits one might derive from such conjugation. The fact that Applicant has recognized another advantage which would flow naturally from following a suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule an interview.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623